Exhibit 10.1

 

EXECUTION COUNTERPART

 

REVOLVING CREDIT AGREEMENT

 

dated as of December 23, 2005

 

among

 

BOSTON PRIVATE FINANCIAL HOLDINGS, INC.,

as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

SUNTRUST BANK

as Administrative Agent

 

SUNTRUST CAPITAL MARKETS, INC.,

as Arranger and Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; CONSTRUCTION

   1

Section 1.1.

   Definitions    1

Section 1.2.

   Classifications of Loans and Borrowings    17

Section 1.3.

   Accounting Terms and Determination    17

Section 1.4.

   Terms Generally    17

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS

   18

Section 2.1.

   General Description of Facilities    18

Section 2.2.

   Loans    18

Section 2.3.

   Procedure for Borrowings    18

Section 2.4.

   Funding of Borrowings    18

Section 2.5.

   Interest Elections    19

Section 2.6.

   Optional Reduction and Termination of Commitments    20

Section 2.7.

   Repayment of Loans    21

Section 2.8.

   Evidence of Indebtedness    21

Section 2.9.

   Optional Prepayments    21

Section 2.10.

   Mandatory Prepayments    22

Section 2.11.

   Interest on Loans    22

Section 2.12.

   Fees    23

Section 2.13.

   Computation of Interest and Fees    23

Section 2.14.

   Inability to Determine Interest Rates    23

Section 2.15.

   Illegality    24

Section 2.16.

   Increased Costs    24

Section 2.17.

   Funding Indemnity    25

Section 2.18.

   Taxes    25

Section 2.19.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    27

Section 2.20.

   Mitigation of Obligations    28

Section 2.21.

   Replacement of Lenders    29

ARTICLE III CONDITIONS PRECEDENT TO LOANS

   29

Section 3.1.

   Conditions To Effectiveness    29

Section 3.2.

   Each Credit Event    31

Section 3.3.

   Delivery of Documents    31

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   32

Section 4.1.

   Existence; Power    32

Section 4.2.

   Organizational Power; Authorization    32

Section 4.3.

   Governmental Approvals; No Conflicts    32

Section 4.4.

   Financial Statements    32

Section 4.5.

   Litigation and Environmental Matters    33

Section 4.6.

   Compliance with Laws and Agreements    33

Section 4.7.

   Investment Company Act, Etc.    33



--------------------------------------------------------------------------------

Section 4.8.

   Taxes    34

Section 4.9.

   Margin Regulations    34

Section 4.10.

   ERISA    34

Section 4.11.

   Ownership of Property    34

Section 4.12.

   Disclosure    35

Section 4.13.

   Labor Relations    35

Section 4.14.

   Subordination of Subordinated Debt    35

Section 4.15.

   Subsidiaries    35

Section 4.16.

   Insolvency    36

Section 4.19.

   OFAC    36

Section 4.20.

   Patriot Act    36

ARTICLE V AFFIRMATIVE COVENANTS

   37

Section 5.1.

   Financial Statements and Other Information    37

Section 5.2.

   Notices of Material Events    38

Section 5.3.

   Existence; Conduct of Business    39

Section 5.4.

   Compliance with Laws, Etc.    39

Section 5.5.

   Payment of Obligations    39

Section 5.6.

   Books and Records    39

Section 5.7.

   Visitation, Inspection, Etc.    39

Section 5.8.

   Maintenance of Properties; Insurance    40

Section 5.9.

   Use of Proceeds    40

ARTICLE VI FINANCIAL COVENANTS

   40

Section 6.1.

   Non-Performing Assets    40

Section 6.3.

   Minimum Net Worth    41

ARTICLE VII NEGATIVE COVENANTS

   42

Section 7.1.

   Indebtedness and Preferred Equity.    42

Section 7.2.

   Negative Pledge    42

Section 7.3.

   Fundamental Changes    43

Section 7.4.

   Investments, Loans, Etc.    43

Section 7.5.

   Restricted Payments    44

Section 7.6.

   Accounting Changes    45

Section 7.7.

   Transactions with Affiliates    45

Section 7.8.

   Restrictive Agreements    45

Section 7.9.

   Sale and Leaseback Transactions    45

Section 7.10.

   Hedging Transactions    45

Section 7.11.

   Amendment to Material Documents    46

Section 7.12.

   Permitted Subordinated Debt and Trust Preferred Securities    46

ARTICLE VIII EVENTS OF DEFAULT

   46

Section 8.1.

   Events of Default    46

ARTICLE IX THE ADMINISTRATIVE AGENT

   49

Section 9.1.

   Appointment of Administrative Agent    49

Section 9.2.

   Nature of Duties of Administrative Agent    49

 

ii



--------------------------------------------------------------------------------

Section 9.3.

   Lack of Reliance on the Administrative Agent    50

Section 9.4.

   Certain Rights of the Administrative Agent    50

Section 9.5.

   Reliance by Administrative Agent    51

Section 9.6.

   The Administrative Agent in its Individual Capacity    51

Section 9.7.

   Successor Administrative Agent    51

Section 9.8.

   Authorization to Execute other Loan Documents    52

ARTICLE X MISCELLANEOUS

   52

Section 10.1.

   Notices    52

Section 10.2.

   Waiver; Amendments    53

Section 10.3.

   Expenses; Indemnification    54

Section 10.4.

   Successors and Assigns    56

Section 10.5.

   Governing Law; Jurisdiction; Consent to Service of Process    59

Section 10.6.

   WAIVER OF JURY TRIAL    60

Section 10.7.

   Right of Setoff    60

Section 10.8.

   Counterparts; Integration    60

Section 10.9.

   Survival    60

Section 10.10.

   Severability    61

Section 10.11.

   Confidentiality    61

Section 10.12.

   Interest Rate Limitation    61

Section 10.13.

   Waiver of Effect of Corporate Seal    62

 

iii



--------------------------------------------------------------------------------

Schedules

         

Schedule I

   -    Applicable Margin and Applicable Percentage

Schedule II

        Commitment Amounts

Schedule 4.5

   -    Environmental Matters

Schedule 4.15

   -    Subsidiaries

Schedule 7.1

   -    Outstanding Indebtedness

Schedule 7.2

   -    Existing Liens

Exhibits

         

Exhibit A

   -    Form of Note

Exhibit B

   -    Form of Assignment and Acceptance

Exhibit 2.3

   -    Form of Notice of Borrowing

Exhibit 2.5

   -    Form of Notice of Conversion/Continuation

Exhibit 3.1(b)(iv)

   -    Form of Secretary’s Certificate

Exhibit 3.1(b)(vii)

   -    Form of Officer’s Certificate

Exhibit 5.1(c)

   -    Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of December 23, 2005, by and among BOSTON PRIVATE FINANCIAL HOLDINGS, INC., a
Massachusetts corporation (the “Borrower”), the several banks and other
financial institutions and lenders from time to time party hereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders establish a $75,000,000
revolving credit facility in favor of the Borrower;

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Commitments as defined herein, are willing
severally to establish the requested revolving credit facility in favor of the
Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, and the Administrative Agent agree as
follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

 

“Adjusted Tangible Equity to Tangible Assets Ratio” shall mean, as of any date,
the ratio of (i) Consolidated Adjusted Tangible Equity as of such date to
(ii) Consolidated Tangible Assets as of such date.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.



--------------------------------------------------------------------------------

“Aggregate Commitment Amount” shall mean the aggregate principal amount of the
Aggregate Commitments from time to time. On the Closing Date, the Aggregate
Commitment Amount equals $75,000,000.

 

“Aggregate Commitments” shall mean, collectively, all Commitments of all Lenders
at any time outstanding.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on any date, a percentage per annum determined by reference to
the applicable Adjusted Tangible Equity to Tangible Assets Ratio in effect on
such date as set forth on Schedule I; provided, that a change in the Applicable
Margin resulting from a change in the Adjusted Tangible Equity to Tangible
Assets Ratio shall be effective on the second Business Day after which the
Borrower delivers the financial statements required by Section 5.1(a) or (b) and
the Compliance Certificate required by Section 5.1(c); provided further, that if
at any time the Borrower shall have failed to deliver such financial statements
and such Compliance Certificate when so required, the Applicable Margin shall be
at Level IV as set forth on Schedule I until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Margin shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Margin from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending December 31,
2005, are required to be delivered shall be at Level III as set forth on
Schedule I.

 

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Adjusted Tangible Equity to Tangible Assets Ratio in effect on
such date as set forth on Schedule I; provided, that a change in the Applicable
Percentage resulting from a change in the Adjusted Tangible Equity to Tangible
Assets Ratio shall be effective on the second Business Day after which the
Borrower delivers the financial statements required by Section 5.1(a) or (b) and
the Compliance Certificate required by Section 5.1(c); provided further, that if
at any time the Borrower shall have failed to deliver such financial statements
and such Compliance Certificate, the Applicable Percentage shall be at Level IV
as set forth on Schedule I until such time as such financial statements and
Compliance Certificate are delivered, at which time the Applicable Percentage
shall be determined as provided above. Notwithstanding the foregoing, the
Applicable Percentage for the commitment fee from the Closing Date until the
financial statements and Compliance Certificate for the Fiscal Quarter ending
December 31, 2005, are required to be delivered shall be at Level III as set
forth on Schedule I.

 

2



--------------------------------------------------------------------------------

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender or (ii) an
Affiliate of a Lender.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit B attached hereto or any other form approved by the
Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to the
Commitment Termination Date.

 

“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Borrowing” shall mean a borrowing consisting of Loans of the same Type, made,
converted or continued on the same date and in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market.

 

“Capital Expenditures” shall mean for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations incurred by the Borrower and its
Subsidiaries during such period.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

3



--------------------------------------------------------------------------------

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.

 

“Change in Control” shall mean, with respect to any Person, an event or series
of events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
become the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person ceases to
be composed of individuals (i) who were members of the board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office), by such
Lender’s parent corporation, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

4



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Commitment” shall mean, with respect to each Lender, the obligation of such
Lender to make Loans to the Borrower in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II, as
the same may be increased or deceased pursuant to terms hereof.

 

“Commitment Termination Date” shall mean the earliest of (i) December 23, 2007,
(ii) the date on which the Commitments are terminated pursuant to Section 2.6
and (iii) the date on which all amounts outstanding under this Agreement have
been declared or have automatically become due and payable (whether by
acceleration or otherwise).

 

“Compliance Certificate” shall mean a certificate from the chief financial
officer or treasurer of the Borrower in the form of, and containing the
certifications set forth in, the certificate attached hereto as Exhibit 5.1(c).

 

“Consolidated Adjusted Tangible Equity” shall mean, as of any date, (i) the
total equity of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP (excluding all trust preferred securities), minus (ii) the amount of
all assets of the Borrower and its Subsidiaries that would be classified as
intangible assets on the Borrower’s consolidated balance sheet as of such date
prepared in accordance with GAAP, plus (iii) 50% of all Trust Preferred
Securities issued by the Borrower, excluding Mandatory Trust Preferred
Securities, plus (iv) 100% of all Mandatory Trust Preferred Securities issued by
the Borrower, plus, (v) 100% of all equity forwards issued by the Borrower that
are available within one year, plus (vi) 100% of all Indebtedness of the
Borrower and its Subsidiaries that is contractually required to be payable
solely in the form of common stock of the Borrower, plus (vii) the deferred tax
liabilities associated with intangible assets (e.g. core deposit intangibles,
advisory contracts, non competition agreements) recognized upon nontaxable
business combinations to the extent that the applicable regulatory authorities
allow such deferred tax liabilities to be netted against goodwill.

 

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses and (ii) any gains attributable to write-ups of
assets. For purposes of clarification, extraordinary gains and losses do not
include impairment charges or additional reserves for credit charges.

 

“Consolidated Net Worth” shall mean, as of any date, (i) the total assets of the
Borrower and its Subsidiaries that would be reflected on the Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP,
after eliminating all amounts properly attributable to minority interests, if
any, in the stock and surplus of Subsidiaries, minus (ii) the sum of (x) the
total liabilities of the Borrower and its Subsidiaries that would be reflected
on the Borrower’s consolidated balance sheet as of such date prepared in
accordance with GAAP and (y) the amount of any write-up in the book value of any
assets resulting from a revaluation thereof or any write-up in excess of the
cost of such assets acquired reflected on the consolidated balance sheet of the
Borrower as of such date prepared in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Consolidated Nonperforming Assets” shall mean, as of any date, all assets of
the Subsidiary Banks and all other Subsidiaries of the Borrower classified as
“non-performing” (which shall include all loans in non-accrual status (“Non
Performing Loans”), more than ninety (90) days past due in principal or
interest, restructured or renegotiated, or listed as “other restructured” or
“other real estate owned”) on the FDIC or other regulatory agency call report.

 

“Consolidated Tangible Assets” shall mean, as of any date, the total assets of
the Borrower and its Subsidiaries, excluding all assets of the Borrower and its
Subsidiaries that would be classified as intangible assets on the Borrower’s
consolidated balance sheet, in each case measured on a consolidated basis as of
such date.

 

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding any Indebtedness that consists of deferred purchase price arising
from any acquisition, but only to the extent such Indebtedness is contractually
required to be paid solely in the form of common stock of the Borrower.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.11(b).

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

6



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” shall have the meaning provided in Article VIII.

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net

 

7



--------------------------------------------------------------------------------

income or net profits by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized, in which its principal
office is located or in which it is otherwise doing business (other than taxes
imposed as a result of such Person having executed, delivered or performed its
obligations, or received a payment under, this Agreement or any other Loan
Document) or, in the case of any Lender, in which its Applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Lender is
located or in which it is otherwise doing business (other than taxes imposed as
a result of such Person having executed, delivered or performed its obligations,
or received a payment under, this Agreement or any other Loan Document) and
(c) in the case of a Foreign Lender, any withholding tax that (i) is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement, (ii) is imposed on amounts payable to such Foreign
Lender at any time that such Foreign Lender designates a new lending office,
other than Taxes that have accrued prior to the designation of such lending
office that are otherwise not Excluded Taxes or (iii) is attributable to such
Foreign Lender’s failure to comply with Section 2.18(e).

 

“Existing Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of September 29, 2004, by and among the Borrower, the
lenders from time to time parties thereto and SunTrust Bank as administrative
agent and structuring agent, as amended prior to the date hereof.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers. The Federal Funds Rate shall
be determined by the Agent on the basis of reports by federal funds brokers to,
and published daily by, the Federal Reserve Bank of New York in the Composite
Closing Quotations for U.S. Government Securities. If such publication is
unavailable or the Federal Funds Rate is not set forth therein, the Federal
Funds Rate shall be determined on the basis of any other source reasonably
selected by the Agent. The Federal Funds Rate applicable each day shall be the
Federal Funds Rate reported as applicable to federal funds transactions on that
date. In the case of Saturday, Sunday, or legal holiday, the Federal Funds Rate
shall be the rate applicable to federal funds transactions on the immediately
preceding day for which the Federal Funds Rate is reported.

 

“Fee Letter” shall mean that certain letter agreement, dated as of the date
hereof, by and between the Administrative Agent and Borrower.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

 

“FR Report Y-9C” shall mean the “Consolidated Financial Statements for Bank
Holding Companies-FR Y-9C” submitted by the Borrower as required by Section 5(c)
of the Bank Holding Company Act (12 U.S.C. 1844) and Section 225.5(b) of
Regulation Y (12 CFR 225.5(b)), or any successor or similar replacement report.

 

8



--------------------------------------------------------------------------------

“FR Report Y9-LP” shall mean the “Parent Company Only Financial Statements for
Large Bank Holding Companies-FR Y-9LP” submitted by the Borrower as required by
Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and
Section 225.5(b) of Regulation Y (12 CFR 22.5(b)), or any successor or similar
replacement report.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

9



--------------------------------------------------------------------------------

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(g), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures and excluding deferred compensation and employee retirement benefits),
(iv) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
Capital Lease Obligations of such Person, (vi) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) all Guarantees of such Person of the type of
Indebtedness described in clauses (i) through (vi) above, (viii) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person,
(ix) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any common stock of such Person,
(x) Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except (i) to the extent that the terms of such Indebtedness provide that such
Person is not liable therefore or (ii) to the extent that (A) the value of such
Person’s investment in any general partnership or joint venture that enters into
short sales does not exceed $1,000,000 (excluding accrued and undistributed
incentive fees) and (B) the assets of such general partnership or joint venture
measured in accordance with GAAP exceed all liabilities of such general
partnership or joint venture by a ratio of at least 2:1. For the avoidance of
doubt, Guarantees of obligations of a Subsidiary with respect to real estate
operating leases do not constitute Indebtedness, and Indebtedness related to the
Trust Preferred Securities is to be shown on a “consolidated basis” as if the
trusts were consolidated with their affiliated parent.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

 

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

 

10



--------------------------------------------------------------------------------

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

 

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

 

(iv) no Interest Period may extend beyond the Commitment Termination Date.

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.

 

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is unavailable for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two
(2) Business Days preceding the first day of such Interest Period by leading
banks in the London interbank market as of 10:00 a.m. (New York time) for
delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the Eurodollar
Loan of the Administrative Agent.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan” shall mean a loan made by a Lender to the Borrower under its Commitment,
which may be a Base Rate Loan, a Federal Funds Rate Loan or a Eurodollar Loan.

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the Fee Letter, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.

 

11



--------------------------------------------------------------------------------

“Mandatory Trust Preferred Securities” shall mean, as of any date, all Trust
Preferred Securities issued by the Borrower that are either (i) mandatorily
convertible into equity within the 12-month period immediately following the
applicable date or (ii) callable by the holders thereof within the 12-month
period immediately following the applicable date at a price that is equal to or
above the strike price for such Trust Preferred Securities.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets or liabilities of the
Borrower or of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform any of its material obligations under the
Loan Documents, (iii) the rights and remedies of the Administrative Agent and
the Lenders under any of the Loan Documents or (iv) the legality, validity or
enforceability of any of the Loan Documents.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans) and
Hedging Obligations of the Borrower or any of its Subsidiaries, individually or
in an aggregate principal amount exceeding $1,000,000. For purposes of
determining the amount of attributed Indebtedness from Hedging Obligations, the
“principal amount” of any Hedging Obligations at any time shall be the Net Mark
to Market Exposure of such Hedging Obligations.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

“Note” shall mean a promissory note of the Borrower payable to the order of a
requesting Lender in the principal amount of such Lender’s Commitment, in
substantially the form of Exhibit A.

 

“Notice of Borrowing” shall have the meaning as set forth in Section 2.3.

 

12



--------------------------------------------------------------------------------

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.5(b).

 

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent or any Lender pursuant to or in connection with this Agreement or any
other Loan Document, including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent and any Lender incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
Hedging Obligations owed to the Administrative Agent, any Lender or any of their
Affiliates incurred in order to limit interest rate or fee fluctuation with
respect to the Loans, and all obligations and liabilities incurred in connection
with collecting and enforcing the foregoing, together with all renewals,
extensions, modifications or refinancings thereof.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, property or similar taxes, charges or similar levies
arising from any payment made hereunder or from the execution, delivery,
performance or enforcement of, or otherwise with respect to, this Agreement or
any other Loan Document, any collateral described therein, or any payments due
thereunder.

 

“Parent Cash Flow Coverage Ratio” shall mean, as of any date of determination,
the ratio of (i) the product of (A) (1) Consolidated Net Income of all
Subsidiaries of the Borrower that are not Subsidiary Banks for the Fiscal
Quarter ending on or immediately prior to such date, plus (2) to the extent
deducted from such Consolidated Net Income, all depreciation and amortization of
such Subsidiaries for such Fiscal Quarter, multiplied by (B) four to (ii) the
sum (without duplication) of (A) all interest expense and principal payments
made on Parent Debt during such Fiscal Quarter, annualized for four Fiscal
Quarters, plus (B) all interest expense and principal payments on Parent Debt
not paid during such Fiscal Quarter, but paid during the trailing four Fiscal
Quarter period on a basis less frequently than quarterly, annualized for four
Fiscal Quarters plus (C) all earnout and deferred purchase price payments from
acquisitions due and payable by the Borrower and its Subsidiaries in cash during
the twelve-month period

 

13



--------------------------------------------------------------------------------

immediately following such date; provided, that (x) for purposes of calculating
principal payments made on Parent Debt, the principal amount attributable to the
Commitments shall be deemed to be the amount necessary to amortize the Aggregate
Commitment Amount over a 10 year period on a straight line amortization basis
(with equal fixed quarterly installments of principal) and (y) for purposes of
calculating Consolidated Net Income for purposes of this definition, the pro
forma net income of any Subsidiary that is not a Subsidiary Bank acquired during
such Fiscal Quarter (as such net income is presented in the Borrower’s filings
with the Securities and Exchange Commission or, to the extent no filings are
being made with the Securities and Exchange Commission, other appropriate
regulatory authority such as the Federal Reserve) shall be deemed included in
Consolidated Net Income as if such Subsidiary had been acquired on the first day
of such Fiscal Quarter.

 

“Parent Debt” shall mean, as of any date and without duplication, all
Indebtedness of the Borrower as of such date, but excluding (to the extent
included therein) (i) all Indebtedness of Subsidiaries of the Borrower and
(ii) any Indebtedness that consists of deferred purchase price arising from any
acquisition, but only to the extent such Indebtedness is contractually required
to be paid solely in the form of common stock of the Borrower.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Subordinated Debt” shall mean any Trust Preferred Securities, Trust
Guaranty, Trust Indebtedness and all other Indebtedness of the Borrower or any
Subsidiary (i) that is subordinated to the Obligations on terms satisfactory to
the Administrative Agent and the Required Lenders, (ii) that matures by its
terms no earlier than six months after the later of the Commitment Termination
Date then in effect with no scheduled principal payments permitted prior to such
maturity, and (iii) that is evidenced by an indenture, declaration of trust,
guaranty or other similar agreement that is in a form satisfactory to the
Administrative Agent and the Required Lenders.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pro Rata Share” shall mean, with respect to any Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and

 

14



--------------------------------------------------------------------------------

payable, such Lender’s Loans), and the denominator of which shall be the sum of
such Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Loans of all
Lenders).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 66 2/3% of
the aggregate outstanding Commitments at such time or if the Lenders have no
Commitments outstanding, then Lenders holding more than 66 2/3% of the Loans.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.

 

“Restricted Payment” shall have the meaning set forth in Section 7.5.

 

“Return on Average Tangible Assets” shall mean, as of any date, the Borrower’s
ratio of (i) Consolidated Net Income for the four Fiscal Quarter period ending
on or immediately prior to such date to (ii) the average assets of the Borrower
and its Subsidiaries, excluding all assets of the Borrower and its Subsidiaries
that would be classified as intangible assets on the Borrower’s consolidated
balance sheet, measured on a consolidated basis, averaged on a basis consistent
with the method used for reporting average tangible assets in the most recent
10-K filed with the Securities and Exchange Commission prior to the Closing
Date.

 

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

 

“Subordinated Debt Documents” shall mean any indenture, declaration of trust,
guaranty, agreement or similar instrument governing any Permitted Subordinated
Debt.

 

15



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the total partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent, but
excluding Union Associates Partnership and Ninety-Three Associates Limited
Partnership, so long as the amount of assets owned by such partnerships does not
exceed $1,000,000 in the aggregate. Unless otherwise indicated, all references
to “Subsidiary” hereunder shall mean a Subsidiary of the Borrower.

 

“Subsidiary Bank” shall mean each Subsidiary of the Borrower that is a banking
institution.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Trust Guarantee” shall mean any guarantee of the Borrower of the Trust
Preferred Securities, which guarantee is subordinate and junior in right of
payment to the prior payment of the obligations of the Borrower hereunder and
under the Notes on terms satisfactory to the Required Lenders.

 

“Trust Indebtedness” shall mean Indebtedness of the Borrower payable to the
Trust Issuer or its transferees (a) which is due not earlier than the date
thirty (30) years after its issuance, (b) which may not be redeemed earlier than
five (5) years after issuance and (c) the payment of which is subordinate and
junior in right of payment to the prior payment of the obligations of the
Borrower hereunder and under the Notes, and in the case of Trust Indebtedness
incurred after the Closing Date, on terms satisfactory to the Required Lenders.

 

“Trust Issuer” shall mean a wholly-owned Subsidiary of the Borrower.

 

“Trust Preferred Securities” shall mean preferred securities issued by the Trust
Issuer (a) which are subject to mandatory redemption not earlier than the date
thirty (30) years after issuance and (b) which may not be optionally redeemed
earlier than five (5) years after issuance.

 

16



--------------------------------------------------------------------------------

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Base Rate or the Federal
Funds Rate.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g. a “Eurodollar
Loan,” a “Federal Funds Rate Loan” or a “Base Rate Loan”). Borrowings also may
be classified and referred to by Type (e.g. “Eurodollar Borrowing”).

 

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

 

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

 

17



--------------------------------------------------------------------------------

ARTICLE II

 

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, the Lenders hereby establish in favor of the
Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Commitment) to make Loans to the Borrower
in accordance with Section 2.2.

 

Section 2.2. Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make Loans, ratably in proportion to its Pro Rata
Share, to the Borrower, from time to time during the Availability Period, in an
aggregate principal amount outstanding at any time that will not result in
(a) such Lender’s Loans exceeding such Lender’s Commitment or (b) the sum of the
aggregate Loans of all Lenders exceeding the Aggregate Commitment Amount. During
the Availability Period, the Borrower shall be entitled to borrow, prepay and
reborrow Loans in accordance with the terms and conditions of this Agreement;
provided, that the Borrower may not borrow or reborrow should there exist a
Default or Event of Default.

 

Section 2.3. Procedure for Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing substantially in the form of Exhibit 2.3 (a “Notice
of Borrowing”) (x) prior to 11:00 a.m. (New York time) one (1) Business Day
prior to the requested date of each Base Rate Borrowing or Federal Funds Rate
Borrowing and (y) prior to 11:00 a.m. (New York time) three (3) Business Days
prior to the requested date of each Eurodollar Borrowing. Each Notice of
Borrowing shall be irrevocable and shall specify: (i) the aggregate principal
amount of such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the Type of such Loan comprising such Borrowing and (iv) in
the case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Borrowing shall consist entirely of Base Rate Loans, Federal Funds
Rate Loans or Eurodollar Loans, as the Borrower may request. The aggregate
principal amount of each Eurodollar Borrowing shall be not less than $3,000,000
or a larger multiple of $1,000,000, and the aggregate principal amount of each
Base Rate Borrowing or Federal Funds Rate Borrowing shall not be less than
$1,000,000 or a larger multiple of $100,000. At no time shall the total number
of Eurodollar Borrowings outstanding at any time exceed four. Promptly following
the receipt of a Notice of Borrowing in accordance herewith, the Administrative
Agent shall advise each Lender of the details thereof and the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.4. Funding of Borrowings.

 

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. (New

 

18



--------------------------------------------------------------------------------

York time) to the Administrative Agent at the Payment Office. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by 2:00 p.m. (New York time) on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

 

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. (New York time) one (1) Business Day prior to the date of a
Borrowing in which such Lender is to participate that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may (but shall have no obligation to) make
available to the Borrower on such date a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of such Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest at the Federal Funds Rate until the second Business Day
after such demand and thereafter at the Base Rate. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and,
within five (5) Business Days, the Borrower shall pay such corresponding amount
to the Administrative Agent together with interest at the rate specified for
such Borrowing. Nothing in this subsection shall be deemed to relieve any Lender
from its obligation to fund its Pro Rata Share of any Borrowing hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

(c) All Borrowings shall be made by the Lenders on the basis of their respective
Pro Rata Shares. No Lender shall be responsible for any default by any other
Lender in its obligations hereunder, and each Lender shall be obligated to make
its Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to make its Loans hereunder.

 

Section 2.5. Interest Elections.

 

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.5. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section 2.5, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.5
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 10:00 a.m. (New York time) one
(1) Business Day prior to the requested date of a conversion

 

19



--------------------------------------------------------------------------------

into a Base Rate Borrowing and (y) prior to 11:00 a.m. (New York time) three
(3) Business Days prior to a continuation of or conversion into a Eurodollar
Borrowing. Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing to which such Notice of Continuation/Conversion
applies and if different options are being elected with respect to different
portions thereof, the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) shall be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Notice of
Continuation/Conversion, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing, Federal Funds Rate Borrowing
or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to be a
Eurodollar Borrowing, the Interest Period applicable thereto after giving effect
to such election, which shall be a period contemplated by the definition of
“Interest Period”. If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings, Federal Funds Rate Borrowings and Base Rate Borrowings
set forth in Section 2.3.

 

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

 

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

Section 2.6. Optional Reduction and Termination of Commitments.

 

(a) Unless previously terminated, all Commitments shall terminate on the
Commitment Termination Date.

 

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Commitments in part
or terminate the Aggregate Commitments in whole; provided, that (i) any partial
reduction shall apply to reduce proportionately and permanently the Commitment
of each Lender, (ii) any partial reduction pursuant to this Section 2.6 shall be
in an amount of at least $3,000,000 and any larger multiple of $1,000,000, and
(iii) no such reduction shall be permitted which would reduce the Aggregate
Commitment Amount to an amount less than the outstanding Loans.

 

20



--------------------------------------------------------------------------------

Section 2.7. Repayment of Loans. The outstanding principal amount of all Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Commitment Termination Date.

 

Section 2.8. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Commitment of each Lender, (ii) the amount of each Loan made
hereunder by each Lender, the Type thereof and the Interest Period applicable
thereto, (iii) the date of each continuation thereof pursuant to Section 2.5,
(iv) the date of each conversion of all or a portion thereof to another Type
pursuant to Section 2.5, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of such Loans and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans and each Lender’s Pro Rata Share thereof. The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

 

(b) At the request of any Lender at any time, the Borrower agrees that it will
execute and deliver to such Lender a Note.

 

Section 2.9. Optional Prepayments. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. (New York time)
not less than three (3) Business Days prior to any such prepayment, and (ii) in
the case of any prepayment of any Base Rate Borrowing or Federal Funds Rate
Borrowing, not less than one Business Day prior to the date of such prepayment.
Each such notice shall be irrevocable and shall specify the proposed date of
such prepayment and the principal amount of each Borrowing or portion thereof to
be prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.11(c); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.17. Each partial prepayment of any Loan shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type pursuant to Section 2.2. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing.

 

21



--------------------------------------------------------------------------------

Section 2.10. Mandatory Prepayments. If at any time the Loans of all Lenders
exceeds the Aggregate Commitment Amount, as reduced pursuant to Section 2.6 or
otherwise, the Borrower shall immediately repay Loans in an amount equal to such
excess, together with all accrued and unpaid interest on such excess amount and
any amounts due under Section 2.17. Each prepayment shall be applied first to
the Base Rate Loans to the full extent thereof, then to Federal Funds Rate Loans
to the full extent thereof, and then to Eurodollar Loans to the full extent
thereof.

 

Section 2.11. Interest on Loans.

 

(a) The Borrower shall pay interest (i) on each Base Rate Loan at the Base Rate
in effect from time to time, plus, the Applicable Margin for Base Rate Loans in
effect from time to time, (ii) on each Federal Funds Rate Loan at the Federal
Funds Rate in effect from time to time, plus, the Applicable Margin for Federal
Funds Rate Loans in effect from time to time and (iii) on each Eurodollar Loan
at the Adjusted LIBO Rate for the applicable Interest Period in effect for such
Loan, plus, the Applicable Margin for Eurodollar Loans in effect from time to
time.

 

(b) While an Event of Default exists or after acceleration, at the option of the
Required Lenders, the Borrower shall pay interest (“Default Interest”) (i) with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, at an all-in rate in effect for Base
Rate Loans, plus an additional 2% per annum, (ii) with respect to Federal Funds
Rate Loans, at the rate otherwise applicable, plus an additional 2% per annum,
and (iii) with respect to Base Rate Loans and all other Obligations hereunder
(other than Loans) which are then due and payable, at an all-in rate in effect
for Base Rate Loans, plus and additional 2% per annum.

 

(c) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Federal Funds
Rate Loans shall be payable quarterly in arrears on the last day of each March,
June, September and December and on the Commitment Termination Date. Interest on
all outstanding Eurodollar Loans shall be payable on the last day of each
Interest Period applicable thereto, and, in the case of any Eurodollar Loans
having an Interest Period in excess of three months, on each day which occurs
every three months after the initial date of such Interest Period, and on the
Commitment Termination Date. Interest on any Loan which is converted into a Loan
of another Type or which is repaid or prepaid shall be payable on the date of
such conversion or on the date of any such repayment or prepayment (on the
amount repaid or prepaid) thereof. All Default Interest shall be payable on
demand.

 

(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

 

22



--------------------------------------------------------------------------------

Section 2.12. Fees.

 

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

 

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the unused Commitment of such Lender during the Availability Period.

 

(c) Accrued fees under paragraph (b) above shall be payable quarterly in arrears
on the last day of each March, June, September and December, commencing on
December 31, 2005, and on the Commitment Termination Date.

 

Section 2.13. Computation of Interest and Fees. Interest hereunder based on the
Adjusted LIBO Rate shall be computed on the basis of a year of 360 days and paid
for the actual number of days elapsed (including the first day but excluding the
last day). All other interest and all fees shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) days and paid for the actual
number of days elapsed (including the first day but excluding the last day).

 

Section 2.14. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,

 

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or

 

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Loans
for such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, then such
Borrowing shall be made as a Base Rate Borrowing.

 

23



--------------------------------------------------------------------------------

Section 2.15. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Loan shall be made as a Base Rate Loan
as part of the same Borrowing for the same Interest Period and if the affected
Eurodollar Loan is then outstanding, such Loan shall be converted to a Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.

 

Section 2.16. Increased Costs.

 

(a) If any Change in Law (other than changes in respect of (i) the rate of tax
imposed on the overall net income of such Lender, (ii) indemnified Taxes
described in Section 2.18), (iii) Excluded Taxes and (iv) any penalties or
interest arising from or with respect to (ii) and (iii) above, shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

 

(ii) impose on any Lender or the eurodollar interbank market any other condition
affecting this Agreement or any Eurodollar Loans made by such Lender;

 

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or to reduce the amount received or receivable
by such Lender hereunder (whether of principal, interest or any other amount),
then the Borrower shall promptly pay, upon written notice from and demand by
such Lender on the Borrower (with a copy of such notice and demand to the
Administrative Agent), to the Administrative Agent for the account of such
Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b) If any Lender shall have determined that on or after the date of this
Agreement any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital (or on the
capital of such Lender’s parent

 

24



--------------------------------------------------------------------------------

corporation) as a consequence of its obligations hereunder to a level below that
which such Lender or such Lender’s parent corporation could have achieved but
for such Change in Law (taking into consideration such Lender’s policies or the
policies of such Lender’s parent corporation with respect to capital adequacy)
then, from time to time, within five (5) Business Days after receipt by the
Borrower of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or such Lender’s parent corporation for
any such reduction suffered.

 

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or such Lender’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section 2.16 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrower shall pay any such Lender such amount or
amounts within 10 days after receipt thereof.

 

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.16 shall not constitute a waiver of such Lender’s right to
demand such compensation.

 

Section 2.17. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to be an amount determined by
such Lender to be the excess, if any, of (A) the amount of interest that would
have accrued on the principal amount of such Eurodollar Loan if such event had
not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan for
the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.17 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

 

Section 2.18. Taxes.

 

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.18) the Administrative Agent or any Lender (as the case may
be) shall

 

25



--------------------------------------------------------------------------------

receive an amount equal to the sum it would have received had no such deductions
been made, (ii) the Borrower shall make such deductions and (iii) the Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.18) and any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of

 

26



--------------------------------------------------------------------------------

Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Code section 881(c)(3)(C); or (iv) such other Internal Revenue
Service forms as may be applicable to the Foreign Lender, including Forms W-8
IMY or W-8 EXP. Each such Foreign Lender shall deliver to the Borrower and the
Administrative Agent such forms on or before the date that it becomes a party to
this Agreement (or in the case of a Participant, on or before the date such
Participant purchases the related participation). In addition, each such Foreign
Lender shall deliver such forms promptly upon the obsolescence or expiration of
any form previously delivered by such Foreign Lender. Each such Foreign Lender
shall promptly notify the Borrower and the Administrative Agent at any time that
it is no longer in a position to provide any previously delivered certificate to
the Borrower (or any other form of certification adopted by the Internal Revenue
Service for such purpose). Notwithstanding any other provision of this
Section 2.18, a Foreign Lender shall not be required to deliver any form
pursuant to this paragraph that it is not legally able to deliver.

 

(f) Each Lender or Administrative Agent that is a United States person, as
defined in Section 7701(a)(30) of the Code, other than a Lender or
Administrative Agent described as an “exempt recipient” under Treasury
Regulation Section 1.6049-4(c)(1), shall deliver at the time(s) and in the
manner(s) prescribed by applicable law, to the Borrower and the Administrative
Agent, a properly completed and duly executed United States Internal Revenue
Form W-9 or any successor form, certifying that such Person is exempt from
United States backup withholding Tax on payments made hereunder.

 

Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Sections 2.16,
2.17 or 2.18, or otherwise) prior to 12:00 noon (New York time) on the date when
due, in immediately available funds, free and clear of any defenses, rights of
set-off, counterclaim, or withholding or deduction of taxes. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office except that
payments pursuant to Sections 2.16, 2.17 and 2.18 and 10.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

27



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided,
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(b), 2.22(d), or 10.3(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

Section 2.20. Mitigation of Obligations. If any Lender requests compensation
under Section 2.16, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.18, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,

 

28



--------------------------------------------------------------------------------

branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.16 or Section 2.18, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.

 

Section 2.21. Replacement of Lenders. If any Lender requests compensation under
Section 2.16, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority of the account of any Lender pursuant to
Section 2.18, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 10.4(b) all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender); provided, that (i) either (A) the new Lender is a
commercial bank with assets of at least $500,000,000 and a credit rating at
least as favorable as the credit rating of the exiting Lender or (B) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts) and (iii) in the case of a claim for compensation under
Section 2.16 or payments required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS

 

Section 3.1. Conditions To Effectiveness. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2).

 

(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Capital Markets, Inc., as
Arranger.

 

(b) The Administrative Agent (or its counsel) shall have received the following:

 

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

 

29



--------------------------------------------------------------------------------

(ii) duly executed Notes payable to any Lender who has requested a Note;

 

(iii) evidence that the commitments outstanding under the Existing Credit
Agreement have been terminated and all amounts due and payable thereunder have
been paid in full;

 

(iv) a certificate of the Secretary or Assistant Secretary of the Borrower in
the form of Exhibit 3.1(b)(iv), attaching and certifying copies of its bylaws
and of the resolutions of its board of directors, authorizing the execution,
delivery and performance of the Loan Documents and certifying the name, title
and true signature of each officer of the Borrower executing the Loan Documents;

 

(v) certified copies of the articles or certificate of incorporation, or other
registered organizational documents of the Borrower, together with certificates
of good standing or existence, as may be available from the Secretary of State
of the jurisdiction of organization of the Borrower and each other jurisdiction
where the Borrower are required to be qualified to do business as a foreign
corporation, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect;

 

(vi) a favorable written opinion of counsel to the Borrower, addressed to the
Administrative Agent and each of the Lenders, and covering such matters relating
to the Borrower, the Loan Documents and the transactions contemplated therein as
the Administrative Agent or the Required Lenders shall reasonably request;

 

(vii) a certificate in the form of Exhibit 3.1(b)(vii), dated the Closing Date
and signed by a Responsible Officer, certifying that (x) no Default or Event of
Default exists, (y) all representations and warranties of the Borrower set forth
in the Loan Documents are true and correct and (z) since the date of the
financial statements of the Borrower described in Section 4.4, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;

 

(viii) to the extent that any Loan will be funded at closing, a duly executed
Notice of Borrowing;

 

(ix) to the extent that any Loan will be funded at closing, a duly executed
funds disbursement agreement, together with a report setting forth the sources
and uses of the proceeds hereof;

 

(x) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of the Borrower, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations,

 

30



--------------------------------------------------------------------------------

registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing;

 

(xi) copies of (A) the internally prepared quarterly financial statements of
Borrower and its Subsidiaries on a consolidated basis for the Fiscal Quarter
ending on September 30, 2005, and (B) the audited consolidated financial
statements for Borrower and its Subsidiaries for the Fiscal Years ending
December 31, 2002, 2003 and 2004;

 

(xii) a duly completed and executed certificate of the type described in
Section 5.1(c) including calculations of the financial covenants set forth in
Article VI hereof as of September 30, 2005; and

 

(xiii) certificates of insurance issued on behalf of insurers of the Borrower
and its Subsidiaries, describing in reasonable detail the types and amounts of
insurance (property and liability) maintained by the Borrower and its
Subsidiaries.

 

Section 3.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

 

(a) at the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall exist;

 

(b) at the time of and immediately after giving effect to such Borrowing, all
representations and warranties of the Borrower set forth in the Loan Documents
shall be true and correct in all material respects on and as of the date of such
Borrowing before and after giving effect thereto;

 

(c) since the date of the financial statements of the Borrower described in
Section 4.4, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect;

 

(d) the Borrower shall have delivered the required Notice of Borrowing, and
certifying therein that after giving pro forma effect to such Borrowing, (i) the
Parent Cash Flow Coverage Ratio as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.1 would be at least 1.00:1.00 and (ii) the Borrower and its
Subsidiaries are in compliance with the financial covenants set forth in Article
VI, with a detailed calculation of such compliance on a pro forma basis with the
covenant set forth in Section 6.2 and the Parent Cash Flow Coverage Ratio
required hereby; and

 

(e) each Borrowing shall be deemed to constitute a representation and warranty
by the Borrower on the date thereof as to the matters specified in paragraphs
(a), (b) and (c) of this Section 3.2.

 

Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance reasonably satisfactory in all respects to the Administrative Agent.

 

31



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

Section 4.1. Existence; Power. The Borrower and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by the Borrower of the Loan Documents are within its organizational
powers and have been duly authorized by all necessary organizational, and if
required, shareholder action. This Agreement has been duly executed and
delivered by the Borrower, and constitutes, and each other Loan Document, when
executed and delivered by the Borrower, will constitute, valid and binding
obligations of the Borrower, enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement ad each other Loan Document (a) do
not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (b) will not violate any Requirements of
Law applicable to the Borrower or any of its Subsidiaries or any judgment, order
or ruling of any Governmental Authority, (c) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries.

 

Section 4.4. Financial Statements. The Borrower has furnished to each Lender
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2004, and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended audited by
KPMG LLP, (ii) the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of September 30, 2005, and the related unaudited consolidated
statements of income for the Fiscal Quarter and the year-to-date period then
ending and the related statement of cash flow for the year-to-date period then
ending, certified by a Responsible Officer and (iii) a copy of the Call Report
furnished to the FDIC with respect to each Subsidiary Bank, as of September 30,
2005. Such financial statements and Call

 

32



--------------------------------------------------------------------------------

Report fairly present the consolidated financial condition of the Borrower and
its Subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP consistently applied, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii). Since December 31, 2004, there have been no changes
with respect to the Borrower and its Subsidiaries which have had or could
reasonably be expected to have, singly or in the aggregate, a Material Adverse
Effect. There are no known contingent liabilities of the Borrower or any
Subsidiary, which are known to be in an aggregate amount in excess of $1,000,000
(excluding loan commitments, letters of credit, and other contingent liabilities
incurred in the ordinary course of the banking business) that are not disclosed
or reflected in such financial statements or on Schedule 7.1.

 

Section 4.5. Litigation and Environmental Matters.

 

(a) Except as noted in the Borrower’ financial statements, no litigation,
investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document.

 

(b) Except for the matters set forth on Schedule 4.5, and except for matters
which could not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon it or its properties, except in
each case where non-compliance, either singly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower has
complied in all material respects with all federal, state and local laws
pertaining to bank holding companies, including without limitation the Bank
Holding Company Act of 1956, as amended, and there are no conditions precedent
or subsequent to its engaging in the business of being a registered bank holding
company.

 

Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (b) a “holding company” as defined
in, or subject to regulation under, the Public Utility Holding Company Act of
1935, as amended or (c) otherwise subject to any other regulatory scheme
limiting its ability to incur debt or requiring any approval or consent from or
registration or filing with, any Governmental Authority in connection therewith.

 

33



--------------------------------------------------------------------------------

Section 4.8. Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (i) where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP or (ii) for unfiled amendments to
previously filed tax returns in order to revise the amount of taxes owed,
provided that such obligations do not exceed $2,000,000 at any time and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.

 

Section 4.9. Margin Regulations. None of the proceeds of any of the Loans will
be used, directly or indirectly, for “purchasing” or “carrying” any “margin
stock” with the respective meanings of each of such terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulation U. Neither the Borrower nor its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereinafter in effect.

 

Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

Section 4.11. Ownership of Property.

 

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are material to the business or
operations of the Borrower and its Subsidiaries are valid and subsisting and are
in full force.

 

(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe in any material
respect on the rights of any other Person.

 

(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.

 

34



--------------------------------------------------------------------------------

Section 4.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including
without limitation all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading; provided, that with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

Section 4.13. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

Section 4.14. Subordination of Subordinated Debt. This Agreement, and all
amendments, modifications, extensions, renewals, refinancings and refundings
hereof, constitute the “Senior Credit Agreement,” “Senior Indebtedness” or any
substantially equivalent term within the meaning of all Subordinated Debt
Documents; this Agreement, together with each of the other Loan Documents and
all amendments, modifications, extensions, renewals, refinancings and refundings
hereof and thereof, constitute “Senior Loan Documents” within the meaning of all
Subordinated Debt Documents; and the Loans and all other Obligations of the
Borrower to the Lenders and the Administrative Agent under this Agreement, the
Notes and all other Loan Documents, and all amendments, modifications,
extensions, renewals, refundings or refinancings of any of the foregoing
constitute “Senior Indebtedness” of the Borrower within the meaning of all
Subordinated Debt Documents; and the holders thereof from time to time shall be
entitled to all of the rights of a holder of “Senior Indebtedness” pursuant to
the subordination provisions applicable to such Permitted Subordinated Debt.

 

Section 4.15. Subsidiaries. As of the Closing Date, Schedule 4.15 sets forth the
name of, the ownership interest of the Borrower in, the jurisdiction of
incorporation or organization of, and the type of, each Subsidiary, including
without limitation all Subsidiary Banks.

 

35



--------------------------------------------------------------------------------

Section 4.16. Insolvency. After giving effect to the execution and delivery of
the Loan Documents, the making of the Loans under this Agreement, and the
repayment of any Indebtedness outstanding under the Existing Credit Agreement,
neither the Borrower nor its Subsidiaries will be “insolvent,” within the
meaning of such term as defined in § 101 of Title 11 of the United States Code,
as amended from time to time, or be unable to pay its debts generally as such
debts become due, or have an unreasonably small capital to engage in any
business or transaction, whether current or contemplated.

 

Section 4.17. FDIC Insurance. The deposits of each Subsidiary Bank of the
Borrower are insured by the FDIC and no act has occurred which would adversely
affect the status of such Subsidiary Bank as an FDIC insured bank.

 

Section 4.18. Investigations. Neither the Borrower nor any Subsidiary is under
investigation by, or is operating under the restrictions imposed by or agreed to
with, any regulatory authority, other than routine examination(s) by regulatory
authorities having jurisdiction over Borrower or such Subsidiary.

 

Section 4.19. OFAC. Neither the Borrower nor any of its Subsidiaries (i) is a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

 

Section 4.20. Patriot Act. Borrower and its Subsidiaries are in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

36



--------------------------------------------------------------------------------

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

 

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by
independent public accountants of recognized standing satisfactory to the Agent
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of the Borrower and its
Subsidiaries for such Fiscal Year on a consolidated and consolidating basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

(b) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower, an unaudited consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited consolidated and consolidating statements of
income of the Borrower and its Subsidiaries for such Fiscal Quarter and the then
elapsed portion of such Fiscal Year, and the related consolidated statement of
cash flows for the then elapsed portion of such Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding quarter and the
corresponding portion of Borrower’s previous Fiscal Year; for so long as the
Borrower files its quarterly financial statements with the Securities and
Exchange Commission, or its successor, delivery of a copy of the Borrower’s
Form 10-Q as filed with the Securities and Exchange Commission or such successor
shall satisfy the foregoing covenant;

 

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the chief
financial officer or treasurer of the Borrower;

 

(d) within 45 days after the end of each quarter of each fiscal year of each
Subsidiary Bank, a copy of the Call Report furnished to the FDIC with respect to
such quarter by such Subsidiary Bank. If the foregoing Call Report does not
state the amount of all loans made by such Subsidiary Bank that are 90 days or
more past due (either principal or interest), in non-accrual status, or listed
as “other restructured” or “other real-estate owned” in any reports to
regulatory authorities, then the Borrower will furnish or cause such Subsidiary
Bank to furnish each Bank with a schedule of all such loans;

 

(e) promptly upon filing with the Federal Reserve Bank, each FR Report Y-9C and
FR Report Y9-LP;

 

(f) promptly after the same become publicly available, electronic or paper
copies of all periodic and other reports, proxy statements and other materials
filed with the

 

37



--------------------------------------------------------------------------------

Securities and Exchange Commission, any Governmental Authority succeeding to any
or all functions of said Commission, or with any national securities exchange,
except in respect of any single shareholder, or distributed by the Borrower to
its shareholders generally, as the case may be; and

 

(g) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

 

Borrower may satisfy its obligation to deliver the financial statements referred
to in clauses (a) and (b) above by delivering such financial statements by
electronic mail to such e-mail addresses as the Administrative Agent and Lenders
shall have provided to Borrower from time to time.

 

Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default or Event of Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

 

(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;

 

(e) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, respect of any Material Indebtedness of the Borrower or any
of its Subsidiaries; and

 

(f) the issuance of any cease and desist order, memorandum of understanding,
cancellation of FDIC insurance, or proposed disciplinary action from the FDIC or
other regulatory entity;

 

(g) the commencement of any investigation of the Borrower or any of its
Subsidiaries, other than routine bank and Securities and Exchange Commission
examinations; and

 

38



--------------------------------------------------------------------------------

(h) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.3. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section 5.3 shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.

 

Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, the Bank Holding Company Act of 1956,
as amended, all existing regulations of the Federal Reserve Board relating to
bank holding companies, and all Environmental Laws, ERISA and OSHA, except where
the failure to do so, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.5. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (i) (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect,
or (ii) obligations with respect to federal and state income taxes for Fiscal
Years ended prior to the Closing Date, to the extent such obligations do not in
the aggregate exceed $2,000,000 and have been reserved for by the Borrower in
accordance with GAAP.

 

Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.

 

Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Administrative Agent or
any Lender, to visit and inspect its properties, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to the Borrower; provided, however, if an Event of Default has occurred
and is continuing, no prior notice shall be required.

 

39



--------------------------------------------------------------------------------

Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business, and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by bank holding companies and banks similarly
situated. Each Subsidiary Bank shall have its deposits insured by the FDIC to
the extent available.

 

Section 5.9. Use of Proceeds. The Borrower will use the proceeds of all Loans to
refinance Indebtedness outstanding on the Closing Date, to finance working
capital needs, permitted investments, dividends and acquisitions, and for other
general corporate purposes of the Borrower and its Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose, whether immediate, incidental or ultimate, of “purchasing or carrying
any margin stock) within the meaning of Regulations T, U or X of the Board of
Governors of the Federal Reserve System, as amended from time to time. If
requested by any Lender, Borrower will furnish to such Lender a statement in
conformity with the requirements of Federal Reserve Form U-1. No part of the
proceeds of any Loan will be used (i) for any purpose which violates or is
inconsistent with the provisions of Regulation U or X of the Board of Governors
of the Federal Reserve System, as amended from time to time or (ii) to acquire
any security in any transaction which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended, or any regulations or rulings
thereunder.

 

Section 5.10. Well Capitalized. The Borrower will (i) (A) maintain a “well
capitalized” status as of the last day of each Fiscal Quarter and (B) will not,
to the best of Borrower’s knowledge, at any other time fail to maintain a
“well-capitalized” or “adequately capitalized” status and (ii) cause each
Subsidiary Bank to (A) maintain a “well capitalized” status as of the last day
of each Fiscal Quarter and (B) not, to the best of Borrower’s knowledge, at any
other time fail to maintain a “well capitalized” status, in each case for
purposes of the Federal Deposit Insurance Corporation Improvement Act of 1991
and any regulations issued thereunder (including 12 C.F.R. §565.4), as amended
or supplemented from time to time.

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 

Section 6.1. Non-Performing Assets. The Borrower will not permit its
Consolidated Nonperforming Assets to exceed one and three-quarters of one
percent (1.75%) of all loans and “other real estate owned” of the Borrower and
its Subsidiaries (i) as of the last day of any Fiscal Quarter, commencing with
the Fiscal Quarter ended December 31, 2005 and (ii) to the best of Borrower’s
knowledge at any other time.

 

40



--------------------------------------------------------------------------------

Section 6.2. Borrower Debt to Net Worth Ratio. The Borrower shall maintain at
all times on a consolidated basis a ratio of (i) (A) Consolidated Total Debt
(including without limitation or duplication, (x) all Indebtedness of
Subsidiaries of the Borrower that are not Subsidiary Banks payable in cash and
(y) all earnout and deferred purchase costs of acquisitions) minus (B) to the
extent included in Consolidated Total Debt, without duplication, (1) all
Indebtedness of the Borrower and its Subsidiaries that is contractually required
to be paid solely in the form of common stock of the Borrower and (2) all
Indebtedness of Subsidiary Banks, to (ii) the sum of (A) Consolidated Net Worth
plus (B) all Indebtedness of the Borrower and its Subsidiaries that is
contractually required to be paid solely in the form of common stock of the
Borrower, of no greater than 0.62:1.00.

 

Section 6.3. Minimum Net Worth. The Borrower will not permit its Consolidated
Net Worth at any time to be less than (i) $485,000,000, plus (ii) 50% of
Consolidated Net Income on a cumulative basis for each preceding Fiscal Quarter,
commencing with the Fiscal Quarter ending December 31, 2005; provided, that if
Consolidated Net Income is negative in any Fiscal Quarter, the amount added for
such Fiscal Quarter shall be zero and such negative Consolidated Net Income
shall not reduce the amount of Consolidated Net Income added from any previous
Fiscal Quarter; plus (iii) 100% of the amount by which the Borrower’s “total
stockholders’ equity” is increased after the Closing Date as a result of any
public or private offering of common stock of the Borrower, or the issuance of
common stock of Borrower in any merger transaction or in payment of any purchase
price (deferred or otherwise) in any acquisition, but excluding the issuance of
common stock of Borrower under stock options and stock grants granted to
employees and officers of Borrower.

 

Section 6.4. Minimum Adjusted Tangible Equity to Tangible Assets Ratio. The
Borrower will not permit its Adjusted Tangible Equity to Tangible Assets Ratio
to be less than 0.05:1.00 (i) as of the last day of any Fiscal Quarter,
commencing with the Fiscal Quarter ended December 31, 2005 and (ii) to the best
of Borrower’s knowledge at any other time.

 

Section 6.5. Minimum Return on Average Tangible Assets. The Borrower will
maintain, as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending December 31, 2005, a Return on Average Tangible Assets of not
less than 0.80%.

 

Section 6.6. Parent Cash Flow Coverage Ratio. The Borrower shall maintain, as of
the last day of each Fiscal Quarter, or the immediately preceding Fiscal
Quarter, commencing with the Fiscal Quarter ending December 31, 2005, a Parent
Cash Flow Coverage Ratio of not less than 1.00:1.00.

 

41



--------------------------------------------------------------------------------

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

 

Section 7.1. Indebtedness and Preferred Equity. The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Indebtedness, except (i) Indebtedness incurred under the Loan Documents;
(ii) Indebtedness in respect of borrowed money existing on the date of this
Agreement shown on Schedule 7.1; (iii) Indebtedness in respect of borrowed money
of the Subsidiary Banks arising in the ordinary course of the banking business
of the Subsidiary Banks, including indebtedness to the Borrower and to any
Federal Home Loan Bank; (iv) Indebtedness of the Borrower having maturities and
terms, and which is subordinated to the payment of the Notes, all in a manner
approved in writing by the Required Lenders; (v) Indebtedness relating to liens
permitted by Section 7.2; (vi) Permitted Subordinated Debt of the Borrower to a
Subsidiary; (vii) Indebtedness of a Subsidiary to the Borrower or another
Subsidiary; (viii) Capital Lease Obligations in any aggregate principal amount
not to exceed $8,000,000 at any one time outstanding; (ix) short-term working
capital Indebtedness (having maturities of 120 days or less) of Subsidiaries up
to a maximum principal amount of $2,000,000; (x) the deferred purchase price of
any acquisition made by the Borrower or its Subsidiaries after the date of this
Agreement; (xi) the Trust Indebtedness and the Trust Guarantees; (xii) Hedging
Obligations permitted by Section 7.10; (xiii) the endorsement of negotiable
instruments for deposit or collection in the ordinary course of business,
issuance of letters of credit or similar instruments or documents in the
ordinary course of business; (xiv) Off-Balance Sheet Liabilities in the nature
of sales of Small Business Administration loans, mortgage loans or mortgage
originations; (xv) Guarantees of obligations of a Subsidiary (other than with
respect to leases) up to the maximum dollar amount of $5,000,000 and
(xvi) Guarantees of obligations of a Subsidiary with respect to leases (other
than real estate operating leases) up to a maximum dollar amount of $10,000,000.

 

Other than Trust Preferred Securities permitted hereunder, Borrower will not,
and will not permit any Subsidiary to, issue any preferred stock or other
preferred equity interests that (i) matures or is mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (ii) is or may become
redeemable or repurchaseable by Borrower or such Subsidiary at the option of the
holder thereof, in whole or in part or (iii) is convertible or exchangeable at
the option of the holder thereof for Indebtedness or preferred stock or any
other preferred equity interests described in this paragraph, on or prior to, in
the case of clause (i), (ii) or (iii), the first anniversary of the Commitment
Termination Date.

 

Section 7.2. Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired or, except (i) Liens
existing on the date of this Agreement and listed on Schedule 7.2; (ii) Liens of
landlords, contractors, laborers or supplymen, tax Liens, or Liens securing
performance or appeal bonds, or other similar Liens or charges arising out of
the Borrower’s business, provided that tax Liens are removed before related
taxes become delinquent and other liens are promptly removed, in either case
unless contested in good

 

42



--------------------------------------------------------------------------------

faith and by appropriate proceedings, and as to which adequate reserves have
been established and no foreclosure, sale or similar proceedings have commenced;
(iii) Liens in favor of the Agent for the benefit of the Lenders; (iv) Liens on
the assets of any Subsidiary arising in the ordinary course of the business of
such Subsidiary, including Liens to secure Indebtedness to any Federal Home Loan
Bank; (v) Liens on assets of Subsidiaries in connection with the acquisition of
property by way of purchase money mortgage, conditional sale or other title
retention agreement, capitalized lease or other deferred payment contract, and
attaching only to the property being acquired, if the Indebtedness secured
thereby does not exceed 100% of the fair market value of such property at the
time of acquisition thereof; and (vi) Liens on assets of the Borrower with a
value not in excess of $250,000.

 

Section 7.3. Fundamental Changes.

 

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or a substantial portion of
its assets (in each case, whether now owned or hereafter acquired), other than
in the ordinary course of business as now conducted, or liquidate or dissolve;
provided, that if at the time thereof and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
(i) the Borrower or any Subsidiary may merge with a Person if the Borrower (or
such Subsidiary if the Borrower is not a party to such merger) is the surviving
Person, (ii) any Subsidiary may merge into another Subsidiary; (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of assets in the
ordinary course of business and to the Borrower and (iv) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided, that any such merger
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 7.4.

 

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.

 

Section 7.4. Investments, Loans, Etc. The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger) any common stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, or make or permit to exist
any investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, except that the Borrower and any Subsidiary may:

 

(a) purchase or otherwise acquire and own short-term money market items;

 

(b) purchase or otherwise acquire any assets of any other Person that constitute
a business unit if, after giving pro forma effect to such purchase or
acquisition (i) the

 

43



--------------------------------------------------------------------------------

Borrower would be in compliance with the financial covenants set forth in
Article VI, (ii) no Default or Event of Default would exist, and (iii) the
representations and warranties of the Borrower set forth in the Loan Documents
would be true and correct in all material respects;

 

(c) invest, by way of purchase of securities or capital contributions, in the
Subsidiary Banks or any other Person or Persons, and upon the Borrower’s
purchase or other acquisition of more than 50% of the stock of any bank, such
bank thereupon becomes a “Subsidiary Bank” for all purposes under this
Agreement;

 

(d) invest, by way of loan, advance, extension of credit (whether in the form of
lease, conditional sales agreement, or otherwise), purchase of securities,
capital contributions, or otherwise, in (i) Subsidiaries with no limit, and
(ii) in Union Associates Partnership, Ninety-Three Associates Limited
Partnership and non-Subsidiary partnerships in an amount not to exceed
$10,000,000; and

 

(e) in the case of the Trust Issuer, purchase the Trust Indebtedness and, in the
case of the Borrower, issue the Trust Guarantee.

 

Nothing in this Section prohibits the Borrower or any Subsidiary Bank from
making loans, advances, or other extensions of credit in the ordinary course of
banking upon substantially the same terms as heretofore extended by them in such
business or upon such terms as may at the time be customary in the banking
business.

 

Section 7.5. Restricted Payments. The Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated to the Obligations of the Borrower
or any Guarantee thereof or any options, warrants, or other rights to purchase
such common stock or such Indebtedness, whether now or hereafter outstanding
(each, a “Restricted Payment”), except for (a) dividends payable by the Borrower
solely in shares of any class of its common stock, (b) regularly scheduled
payments on the Trust Preferred Securities by Trust Issuers, (c) declaration and
payment by the Borrower of cash dividends to holders of the stock of the
Borrower, so long as such dividends in any fiscal quarter do not exceed an
amount equal to 35% of one fourth of the Borrower’s consolidated net income for
the immediately preceding four fiscal quarters and so long as no Default exists
at the time of such payment or dividend or will occur as a result of giving
effect to such payment or dividend and (d) Restricted Payments made by any
Subsidiary to the Borrower or to another Subsidiary, on at least a pro rata
basis with any other shareholders if such Subsidiary is not wholly owned by the
Borrower and other wholly owned Subsidiaries. The Borrower will continue to own,
directly or indirectly, the same (or greater) percentage of the stock and
partnership, joint venture, or other equity interest in each Subsidiary that it
held on the date of this Agreement, and no Subsidiary will issue any additional
stock or partnership, joint venture or other equity interests, options or
warrants in respect thereof, or securities convertible into such securities or
interests, other than to the Borrower. Notwithstanding the foregoing the
Borrower may transfer up to 20% of the ownership of Westfield Capital
Management, L.L.C. to its managers. This covenant shall in no way restrict the
Borrower from issuing options to purchase common stock of the Borrower to
employees or in acquisitions otherwise permitted hereunder.

 

44



--------------------------------------------------------------------------------

Section 7.6. Accounting Changes. The Borrower will not, and will not permit any
of its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except in accordance with GAAP, or change the fiscal year
of the Borrower or of any of its Subsidiaries, except to change the fiscal year
of a Subsidiary to conform its fiscal year to that of the Borrower.

 

Section 7.7. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any Subsidiary not involving
any other Affiliates and (c) any Restricted Payment permitted by Section 7.5.

 

Section 7.8. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to (i) pay dividends or other distributions
with respect to its common stock, (ii) make or repay loans or advances to the
Borrower or any other Subsidiary, (iii) Guarantee Indebtedness of the Borrower
or any other Subsidiary or (iv) transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (1) the foregoing
shall not apply to restrictions or conditions imposed by law or by this
Agreement or any other Loan Document, (2) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (3) clause (a) shall not apply to restrictions or conditions imposed
by any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions and conditions apply only to the property or assets securing
such Indebtedness, (4) clause (a) shall not apply to customary provisions in
leases restricting the assignment thereof and (5) clause (b)(ii) and (iii) shall
not apply to restrictions or conditions imposed by any agreement relating to
Trust Indebtedness or Trust Preferred Securities consistent with those in place
on the Closing Date.

 

Section 7.9. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

 

Section 7.10. Hedging Transactions. The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Transaction, other than
Hedging

 

45



--------------------------------------------------------------------------------

Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities. Solely for the avoidance
of doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or
(ii) as a result of changes in the market value of any common stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

 

Section 7.11. Amendment to Material Documents. The Borrower will not, and will
not permit any of its Subsidiaries to, amend, modify or waive any of its rights
in a manner materially adverse to the Lenders under (a) its certificate of
incorporation, bylaws or other organizational documents or (b) any documents
evidencing or governing or relating to the Trust Preferred Securities or the
Subordinated Debt Documents, except to the extent permitted in Section 7.12
below.

 

Section 7.12. Permitted Subordinated Debt and Trust Preferred Securities.

 

(a) The Borrower will not, and will not permit any of its Subsidiaries to
(i) prepay, redeem, repurchase or otherwise acquire for value any Permitted
Subordinated Debt or Trust Preferred Securities, (ii) make any principal,
interest or other payments on any Permitted Subordinated Debt that is not
expressly permitted by the subordination provisions applicable to such Permitted
Subordinated Debt or (iii) make any payments on any Trust Preferred Securities
other than regularly scheduled payments.

 

(b) The Borrower will not, and will not permit any of its Subsidiaries to, agree
to or permit any amendment, modification or waiver of any provision of any
documents governing or evidencing Permitted Subordinated Debt or Trust Preferred
Securities or if the effect of such amendment, modification or waiver is to
(i) increase the interest rate or dividends on such Permitted Subordinated Debt
or Trust Preferred Securities or change (to earlier dates) the dates upon which
principal, interest or other payments are due thereon; (ii) alter the
redemption, prepayment or subordination provisions applicable thereto;
(iii) alter the covenants and events of default in a manner that would make such
provisions more onerous or restrictive to the Borrower or any such Subsidiary;
or (iv) otherwise increase the obligations of the Borrower or any Subsidiary in
respect of such Permitted Subordinated Debt or Trust Preferred Securities or
confer additional rights upon the holders thereof which individually or in the
aggregate would be adverse to the Borrower or any of its Subsidiaries or to the
Agent or the Lenders.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or

 

46



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days; or

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by the Borrower or any Subsidiary or any representative of the
Borrower or any Subsidiary pursuant to or in connection with this Agreement or
any other Loan Document shall prove to be incorrect in any material respect when
made or deemed made or submitted; or

 

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.1, 5.2, or 5.3 (with respect to the Borrower’s
existence) or Articles VI or VII; or

 

(e) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a),
(b) and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any officer of the Borrower
becomes aware of such failure, or (ii) notice thereof shall have been given to
the Borrower by the Administrative Agent or any Lender; or

 

(f) any default or event of default (after giving effect to any grace period)
shall have occurred and be continuing under the documents evidencing or
governing any Trust Preferred Securities or the Subordinated Debt Documents, or
any of the subordination provisions of the Subordinated Debt Documents shall
cease to be in full force and effect or the validity or enforceability thereof
is disaffirmed by or on behalf of any subordinated lender party thereto, or any
Obligations fail to constitute senior Indebtedness for purposes of any Permitted
Subordinated Debt, or all or any part of the Trust Preferred Securities or
Permitted Subordinated Debt is accelerated, is declared to be due and payable is
required to be prepaid or redeemed, in each case prior to the stated maturity
thereof; or

 

(g) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of, or premium or interest on,
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of

 

47



--------------------------------------------------------------------------------

such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof; or

 

(h) the Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

 

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

 

(j) the Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or

 

(k) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $1,000,000; or

 

(l) any judgment or order for the payment of money in excess of $1,000,000 in
the aggregate shall be rendered against the Borrower or any Subsidiary, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

 

(m) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(n) a Change in Control shall occur or exist;

 

48



--------------------------------------------------------------------------------

(o) the FDIC or any other federal or state regulatory authority shall issue a
cease and desist order or take other action of a disciplinary or remedial nature
against the Borrower or any Subsidiary and such order or other action shall have
a material adverse effect on the financial condition or continued operations of
the Borrower or any Subsidiary or there shall occur with respect to any
Subsidiary Bank any event which is grounds for the required submission of a
capital restoration plan under 12 U.S.C. §1831o(e)(2) and the regulations
thereunder, as amended;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1. Appointment of Administrative Agent. Each Lender irrevocably
appoints SunTrust Bank as the Administrative Agent and authorizes it to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions set forth in this Article shall apply to any such sub-agent or
attorney-in-fact and the Related Parties of the Administrative Agent, any such
sub-agent and any such attorney-in-fact and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of

 

49



--------------------------------------------------------------------------------

whether a Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

 

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

 

50



--------------------------------------------------------------------------------

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed, sent or made by
the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

 

Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

 

Section 9.7. Successor Administrative Agent.

 

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or any state thereof or a bank which maintains
an office in the United States, having a combined capital and surplus of at
least $500,000,000.

 

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required

 

51



--------------------------------------------------------------------------------

Lenders appoint a successor Administrative Agent as provided above. After any
retiring Administrative Agent’s resignation hereunder, the provisions of this
Article shall continue in effect for the benefit of such retiring Administrative
Agent and its representatives and agents in respect of any actions taken or not
taken by any of them while it was serving as the Administrative Agent.

 

Section 9.8. Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1. Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:   

Ten Post Office Square

    

Boston, MA 02109

    

Attention: Walter M. Pressey, President

    

Telecopy Number: (617) 912-4551

With a copy to:   

Goodwin Procter LLP

    

Exchange Place

    

Boston, Massachusetts 02109

    

Attention: William P. Mayer

    

Telecopy Number: (617) 523-1231

To the Administrative Agent:   

SunTrust Bank

    

303 Peachtree Street, N. E.

    

Atlanta, Georgia 30308

    

Attention: James L. Bradshaw

    

Telecopy Number: (404) 581-1775

 

52



--------------------------------------------------------------------------------

With a copy to:   

SunTrust Bank

    

Agency Services

    

303 Peachtree Street, N. E./25th Floor

    

Atlanta, Georgia 30308

    

Attention: Ms. Doris Folsum

    

Telecopy Number: (404) 658-4906

    

and

    

King & Spalding LLP

    

191 Peachtree Street, N.E.

    

Atlanta, Georgia 30303

    

Attention: Carolyn Z. Alford

    

Telecopy Number: (404) 572-5100

To any other Lender:   

the address set forth in the Administrative

Questionnaire or the Assignment and Acceptance

Agreement executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent shall not be effective until actually received by such Person at its
address specified in this Section 10.1.

 

(b) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.

 

Section 10.2. Waiver; Amendments.

 

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or any other Loan Document, and no course of
dealing between the Borrower and the Administrative Agent or any Lender, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise

 

53



--------------------------------------------------------------------------------

thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies provided by law. No waiver of any provision of this Agreement
or any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 10.2, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.

 

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the date fixed for any payment of any principal
of, or interest on, any Loan or interest thereon or any fees hereunder or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
for the termination or reduction of any Commitment, without the written consent
of each Lender affected thereby, (iv) change Section 2.19(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section 10.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release any
guarantor or limit the liability of any such guarantor under any guaranty
agreement, without the written consent of each Lender; (vii) release all or
substantially all collateral (if any) securing any of the Obligations, without
the written consent of each Lender; provided further, that no such agreement
shall amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent without the prior written consent of such Person.
Notwithstanding anything contained herein to the contrary, this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of Sections 2.16, 2.17, 2.18 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

 

Section 10.3. Expenses; Indemnification.

 

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with

 

54



--------------------------------------------------------------------------------

the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), and (ii) all out-of-pocket
costs and expenses (including, without limitation, the reasonable fees, charges
and disbursements of any outside counsel of the Administrative Agent and one
outside counsel for all other Lenders and Related Parties) incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section 10.3, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any of its
Subsidiaries arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
asserted against or involving any Indemnitee relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any of its Subsidiaries against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or any of its Subsidiaries has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent under clauses (a), (b) or (c) hereof, each Lender
severally agrees to pay to the Administrative Agent such Lender’s Pro Rata Share
(determined as of the time that the unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.

 

55



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or the use of proceeds thereof.

 

(e) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.

 

Section 10.4. Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i) Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it, no minimum amount
need be assigned; and

 

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

56



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment.

 

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,000, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.18 if such assignee is a Foreign Lender.

 

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4.

 

57



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower and the Administrative Agent, sell participations to any Person (other
than a natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.19(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section 10.4 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release any
guarantor or limit the liability of any such guarantor under any guaranty
agreement without the written consent of each Lender except to the extent such
release is expressly provided under the terms of the Guaranty Agreement; or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations. Subject to paragraph (f) of this Section 10.4, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17,
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 10.4. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.19 as though it were a Lender.

 

58



--------------------------------------------------------------------------------

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.16 and Section 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant shall not be entitled to the benefits of Section 2.18 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.18(e) and (f) as though it were a Lender.

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the fullest extent permitted by law, to the non-exclusive
jurisdiction of the United States District Court of the Southern District of New
York, and of any state court of the State of Supreme Court of the State of New
York sitting in New York county and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.

 

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

59



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

 

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agree promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.

 

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent constitute the entire agreement
among the parties hereto and thereto regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters.

 

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making

 

60



--------------------------------------------------------------------------------

of any Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.16, 2.17, 2.18, and 10.3 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans.

 

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11. Confidentiality. Each of the Administrative Agent and each Lender
agrees to take normal and reasonable precautions to maintain the confidentiality
of any information designated in writing as confidential and provided to it by
the Borrower or any Subsidiary, except that such information may be disclosed
(i) to any Related Party of the Administrative Agent or any such Lender,
including without limitation accountants, legal counsel and other advisors to
the extent required to perform their obligations under the Credit Documents and
for other internal purposes, but not in connection with providing financing to
any competitor of Borrower, (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority, (iv) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section 10.11, or which becomes available to the Administrative Agent, any
Lender or any Related Party of any of the foregoing on a non-confidential basis
from a source other than the Borrower, (v) in connection with the exercise of
any remedy hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, and (vi) subject to the same
provisions contained in this Section 10.11, to any actual or prospective
assignee or Participant, or (vii) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 10.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

 

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder,

 

61



--------------------------------------------------------------------------------

together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.12 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment (to the
extent permitted by applicable law), shall have been received by such Lender.

 

Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that it is not required to affix its corporate seal to this Agreement
or any other Loan Document pursuant to any requirement of law or regulation,
agrees that this Agreement is delivered by Borrower under seal and waives any
shortening of the statute of limitations that may result from not affixing the
corporate seal to this Agreement or such other Loan Documents.

 

Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act. The Borrower shall, and shall cause each of its Subsidiaries to, provide to
the extent commercially reasonable, such information and take such other actions
as are reasonably requested by the Administrative Agent or any Lender in order
to assist the Administrative Agent and the Lenders in maintaining compliance
with the Patriot Act.

 

(remainder of page left intentionally blank)

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BOSTON PRIVATE FINANCIAL HOLDINGS, INC.

By:

 

/s/ Walter M. Pressey

--------------------------------------------------------------------------------

Name:

 

Walter M. Pressey

Title:

 

President

[SEAL]    

SUNTRUST BANK

as Administrative Agent and as a Lender

By:

 

/s/ James L. Bradshaw

--------------------------------------------------------------------------------

Name:

 

James L. Bradshaw

Title:

 

Director



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender

By:

 

/s/ Jon B. Beggs

--------------------------------------------------------------------------------

Name:

 

Jon B. Beggs

Title:

 

Vice President

   

Address for Notices:

   

777 East Wisconsin Avenue

   

Milwaukee, WI 53202

 

Schedule I-2



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Lisa McDermott

--------------------------------------------------------------------------------

Name:

 

Lisa McDermott

Title:

 

Vice President

   

Address for Notices:

   

50 South LaSalle St. L-8

   

Chicago, IL 60675

 

Schedule I-3



--------------------------------------------------------------------------------

Schedule I

 

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Level

--------------------------------------------------------------------------------

  

Adjusted Tangible

Equity to Tangible

Assets Ratio

--------------------------------------------------------------------------------

  

Applicable Margin for

LIBOR and Federal

Funds Rate Loans

--------------------------------------------------------------------------------

  

Applicable

Margin for Base

Rate Loans

--------------------------------------------------------------------------------

  

Applicable

Percentage

--------------------------------------------------------------------------------

I

   ³ 0.07:1.00    1.00%    0.00%    0.125%

II

  

³ 0.06:1.00 but <

0.07:1.00

   1.25%    0.25%    0.15%

III

  

³ 0.05:1.00 but <

0.06:1.00

   1.50%    0.50%    0.20%

IV

   < 0.05:1.00    1.75%    0.75%    0.25%

 

Schedule I-4



--------------------------------------------------------------------------------

Schedule II

 

COMMITMENT AMOUNTS

 

Lender

--------------------------------------------------------------------------------

   Commitment Amount


--------------------------------------------------------------------------------

SunTrust Bank

   $ 30,000,000.00

The Northern Trust Company

   $ 20,000,000.00

U.S. Bank, National Association

   $ 25,000,000.00



--------------------------------------------------------------------------------

Schedule 4.5 (b) Environmental Matters

 

None.

 

Schedule 4.5



--------------------------------------------------------------------------------

Schedule 4.15 - Subsidiaries.

 

Direct Subsidiaries as of the Closing Date:

 

Name

--------------------------------------------------------------------------------

    

Jurisdiction

--------------------------------------------------------------------------------

    

Ownership
Interest

--------------------------------------------------------------------------------

  

Type

--------------------------------------------------------------------------------

Boston Private Bank & Trust Company

    

MA

    

100%

  

State Chartered Bank

Borel Private Bank & Trust Company

    

CA

    

100%

  

State Chartered Bank

First State Bank & Trust Company

    

CA

    

100%

  

State Chartered Bank

Gibraltar Private Bank & Trust Company

    

FL

    

100%

  

Federal Savings Bank

Boston Private Capital Trust I

    

DE

    

100% of

common

  

Statutory Business Trust

Boston Private Capital Trust II

    

DE

    

100% of

common

  

Statutory Business Trust

First State (CA) Statutory Trust I

    

CT

    

100% of

common

  

Statutory Business Trust

Gibraltar Financial Statutory Trust I

    

DE

    

100% of

common

  

Issuer Trust

Westfield Capital Management Company, LLC

    

DE

    

100%

  

Registered Investment Adviser

RINET Company, LLC

    

DE

    

100%

  

Registered Investment Adviser

Sand Hill Advisors, Inc.

    

CA

    

100%

  

Registered Investment Adviser

Boston Private Value Investors, Inc.

    

DE

    

100%

  

Registered Investment Adviser

Dalton, Greiner, Hartman & Maher Co., LLC

    

DE

    

80%

  

Registered Investment Adviser

KLS Professional Advisors Group, LLC

    

DE

    

81%

  

Registered Investment Adviser

Bingham, Osborne & Scarborough, LLC

    

CA

    

39.9%

  

Registered Investment Adviser

Coldstream Holdings, Inc.

    

OR

    

26.5%

  

Registered Investment Adviser

 

Schedule 4.5



--------------------------------------------------------------------------------

Schedule 7.1 - Outstanding Indebtedness

 

None.

 

Schedule 4.5



--------------------------------------------------------------------------------

Schedule 7.2 - Existing Liens

 

None.

 

Schedule 4.5